DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
Claims 1-3,5-13,15,18-20 and 22-25 are allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record - Taylor et al. (US 2016/0378552); Maheshwari et al. (US 2017/0019487); of Mehta et al. (US 2010/0094828) and please note newly cited James (US 10,061,789), Madheswaran (US 10,970,298) failed to teach specifically the limitations of receiving, by a configuration component, from a user device, a metric definition usable to generate queries to obtain data for a metric to be monitored, the metric definition including code that indicates one or more variables to be resolved at a time of execution of the queries based on a context of the execution; receiving, by the configuration component, from the user device, a monitoring configuration indicative of a manner in which a metric monitoring process associated with the metric definition is to be repeatedly performed; storing, by the configuration component, the metric definition in a metric definition database; and repeatedly performing the metric monitoring process in accordance with the monitoring configuration, the metric monitoring process including: retrieving, by a scheduler, the metric definition from the metric definition database based on a user-defined frequency; generating, by the scheduler, a database query based on the metric definition, the database query including one or more executable database statements defined by the metric definition, and the generating including resolving the one or more variables based on an execution context of the database query; sending, by the scheduler, the database query to a data warehouse; executing, by the data warehouse, the database query to obtain query result data, the query result data being data for the metric.

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.

A thorough search for prior art in the EAST database and on domains (NPL-ACM and Google.com) has been conducted. The prior art does not fairly teach or suggest the claimed subject matter as described above and reflected by the combined elements in the independent claims 1, 13 and 20.  Dependent claims are allowed at least by virtue of their dependencies from the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	June 11, 2022